

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”), dated _______________, 2020,
is by and between GTT Communications, Inc., a Delaware corporation (the
“Corporation”), and _______________, an individual (“Indemnitee”).
RECITALS
A.    Competent and experienced persons may be reluctant to serve or to continue
to serve as directors, managers and/or officers of legal entities or in other
capacities unless they are provided with adequate protection through insurance
or indemnification (or both) against claims and actions against them arising out
of their service to and activities on behalf of any such entity.
B.    The current uncertainties relating to the availability of adequate
insurance have increased the difficulty for entities of attracting and retaining
competent and experienced persons to serve in such capacities.
C.    The Board of Directors of the Corporation (the “Board of Directors”) has
determined that enhancing the ability of the Corporation and its direct or
indirect subsidiaries to retain and attract as directors, managers and/or
officers the most capable persons is in the best interests of the Corporation,
and that the Corporation therefore should seek to assure such persons that
indemnification and insurance coverage is available, at the Corporation’s own
expense, on an ongoing basis.
D.    As a supplement to and in the furtherance of the Corporation’s Second
Amended and Restated Certificate of Incorporation (as may be amended or restated
from time to time, the “Certificate of Incorporation”), the Corporation’s
Amended and Restated Bylaws (as may be amended or restated from time to time,
the “Bylaws”), the organizational documents of any direct or indirect subsidiary
of the Corporation (such organizational documents, together with the Certificate
of Incorporation and the Bylaws, the “Constituent Documents”) and the coverage
of Indemnitee under the Corporation’s directors’ and officers’ liability or
similar insurance policies from time to time, and to the extent applicable (“D&O
Insurance Policies”), it is reasonable, prudent, desirable and necessary for the
Corporation to contractually obligate itself to indemnify, and to pay in advance
expenses and losses on behalf of, directors, managers and officers to the
fullest extent permitted by law so that they will serve or continue to serve the
Corporation free from undue concern that they will not be so indemnified and
that their expenses will not be so paid in advance. Further, this Agreement is
intended to be enforceable irrespective of, among other things, any amendment to
the Constituent Documents, any change in the composition of the Board of
Directors or any change in control, business combination or similar transaction
relating to the Corporation.
E.    This Agreement is not a substitute for, nor does it diminish or abrogate
any rights of Indemnitee under, the Constituent Documents, the D&O Insurance
Policies or any resolutions or consents adopted related thereto (including any
contractual rights of Indemnitee that may exist under any other agreement or
those existing or created as a matter of law or otherwise, both as to actions in
Indemnitee’s capacity as an Indemnitee, and as to actions in any other
capacity). In the event of conflict of any provision(s) of any Constituent
Document, any D&O Insurance Policy and this Agreement, the provision(s) of the
Constituent Document, the D&O Insurance Policy, as applicable, and this
Agreement shall be interpreted together in the manner that is most favorable to
Indemnitee.
F.    Indemnitee is or will be a director, manager and/or officer of the
Corporation and/or one of its direct or indirect subsidiaries and his or her
willingness to serve or continue to serve in such



--------------------------------------------------------------------------------



capacity is predicated, in substantial part, upon the Corporation’s willingness
to indemnify him or her to the fullest extent permitted by the laws of the State
of Delaware and upon the other undertakings set forth in this Agreement.
G.    Indemnitee may have certain rights to indemnification and/or insurance
provided by the Other Indemnitors (as defined below), which Indemnitee and the
Other Indemnitors intend to be secondary to the primary obligation of the
Corporation to indemnify Indemnitee as provided herein and in the Constituent
Documents, with the Corporation’s acknowledgement and agreement to the foregoing
being a material condition to Indemnitee’s willingness to serve as a director,
manager and/or officer of the Corporation and/or its direct or indirect
subsidiaries.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and Indemnitee’s agreement to provide services to the Corporation, the
Corporation and Indemnitee hereby agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS


Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:
“Chancery Court” means the Court of Chancery of the State of Delaware.
“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is, directly or indirectly, controlled by the Corporation. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
or policies of an Enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.
“Corporate Status” means the status of a person who is or was (including prior
to the date hereof) a director, officer, employee, partner, member, manager,
trustee, fiduciary or agent of the Corporation, any of the Corporation’s
predecessor entities, direct or indirect subsidiaries, or of any other
Enterprise on behalf of which such person is or was serving at the request of
the Corporation or any of the Corporation’s direct or indirect subsidiaries. In
addition to any service at the actual request of the Corporation, Indemnitee
will be deemed, for purposes of this Agreement, to be serving or to have served
at the request of the Corporation as a director, officer, employee, partner,
member, manager, trustee, fiduciary or agent of another Enterprise if Indemnitee
is or was serving as a director, officer, employee, partner, member, manager,
fiduciary, trustee or agent of such Enterprise and (i) such Enterprise is or at
the time of such service was a Controlled Affiliate; (ii) such Enterprise is or
at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Corporation or a Controlled Affiliate; or (iii)
the Corporation or a Controlled Affiliate, directly or indirectly, caused
Indemnitee to be nominated, elected, appointed, designated, employed, engaged or
selected to serve in such capacity.
“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
    2



--------------------------------------------------------------------------------



“Enterprise” means any corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust or other entity or other enterprise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder.
“Expenses” means any and all costs including, but not limited to, fees, charges,
expenses and disbursements, including any and all attorney’s fees, disbursements
and retainers, court costs, transcript costs, expert fees, witness fees, travel
expenses, arbitrator’s and mediator’s fees and expenses, duplicating costs,
printing and binding costs, discovery fees and costs awards, filing fees,
computer legal research costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other fees,
charges, expenses or disbursements, actually paid or incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding or
in connection with seeking indemnification or other rights under this Agreement.
Expenses will also include (a) expenses actually paid or incurred in connection
with any appeal resulting from any Proceeding, including the premium, security
for and other costs relating to any appeal bond or its equivalent and (b) for
purposes of Article 4 only, Expenses actually incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by Proceeding or otherwise. Expenses, however, will
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporate law and neither currently is, nor in the past five (5)
years has been, retained to represent: (a) the Corporation, any subsidiary of
the Corporation, or Indemnitee in any matter material to any such party (other
than with respect to matters concerning Indemnitee under this Agreement and/or
the indemnification provisions of the Constituent Documents, or of other
indemnitees under similar indemnification agreements); or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing the Corporation,
any subsidiary of the Corporation, or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Investment Manager” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, has the power to
direct or control the investment decisions of such Person (whether alone or with
another Investment Manager).
“Losses” means any and all (a) losses, claims, liabilities, contingencies,
judgments, orders, damages, amounts paid or payable in settlement, fines
(including excise taxes and penalties assessed with respect to employee benefit
plans), penalties (in each case, whether civil, criminal or otherwise) and
Expenses; (b) interest, assessments, federal, state, local, or foreign taxes
imposed as a result of the actual or deemed receipt thereof or hereunder; and
(c) other charges paid or payable in connection with or in respect of any of the
foregoing.
“Other Indemnitors” means (a) any former, current or future employer of
Indemnitee; (b) any Enterprise in which an Indemnitee is, was or will be a
partner, member or equity holder; (c) any Enterprise for whom Indemnitee is, was
or will be serving in a Corporate Status; (d) any other source of
indemnification to or any Person required to provide indemnification for the
benefit of Indemnitee; (e)
    3



--------------------------------------------------------------------------------



any affiliate of any Person described in the foregoing clauses (a), (b), (c) or
(d); and (f) any insurer of any Person described in the foregoing clauses (a),
(b), (c), (d) or (e), in each such case, to the extent Indemnitee has rights to
indemnification and/or insurance provided by such Enterprise, insurer or other
Person in connection with his or her Corporate Status.
“Person” means any individual, Enterprise, governmental entity or other entity
and includes the meaning set forth in Sections 13(d) and 14(d) of the Exchange
Act.
“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, including any and all appeals, in each case, whether brought by or
in the right of the Corporation (or any of its direct or indirect subsidiaries)
or otherwise, whether civil, criminal, administrative or investigative, whether
formal or informal, whether made pursuant to federal, state, local, or foreign
law or otherwise, and whether or not commenced prior to the date of this
Agreement, in which Indemnitee was, is or will be involved as a party or
otherwise, including any and all appeals, by reason of or relating to
Indemnitee’s Corporate Status and by reason of or relating to either (a) any
action or alleged action taken by Indemnitee (or failure or alleged failure to
act) or of any action or alleged action (or failure or alleged failure to act)
on Indemnitee’s part, while acting in his or her Corporate Status; or (b) the
fact that Indemnitee is or was serving at the request of the Corporation (or of
any of its direct or indirect subsidiaries) as director, officer, employee,
partner, member, manager, trustee, fiduciary or agent of another Enterprise, in
each case, whether or not serving in such capacity at the time any Loss or
Expense is paid or incurred for which indemnification or Expense Advance can be
provided under this Agreement except one initiated by Indemnitee to enforce his
or her rights under this Agreement, which are covered under Article 8. For
purposes of this definition, the term “threatened” will be deemed to include
Indemnitee’s good faith belief that a claim or other assertion might lead to
institution of a Proceeding.
References to “serving at the request of the Corporation” include any service as
a director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of the Corporation (or any of its direct or indirect subsidiaries) which
imposes duties on, or involves services by, such director, officer, employee
partner, member, manager, trustee, fiduciary or agent with respect to any
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in and not
opposed to the best interests of the participants and beneficiaries of an
employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to under applicable law or in
this Agreement.
ARTICLE 2
SERVICES TO THE CORPORATION


2.1 Services to the Corporation. Indemnitee has agreed to serve as a director,
manager and/or officer of the Corporation. Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law); in which event, the
Corporation will have no obligation under this Agreement to continue Indemnitee
in such position after the date of such resignation; provided, however, that the
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in a capacity that would be
indemnified under the terms of this Agreement or the Constituent Documents, even
though Indemnitee may have ceased to serve in such capacity. This Agreement will
not be construed as giving Indemnitee any right to be retained in the employ of
the Corporation (or any other Enterprise).
    4



--------------------------------------------------------------------------------



For purposes of Articles 2 through 13, “Corporation” shall include GTT
Communications, Inc. and each of its direct or indirect subsidiaries.
ARTICLE 3
INDEMNIFICATION


3.1 Corporation Indemnification. The Corporation hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by applicable law, as
such may be amended from time to time, but subject to the limitations expressly
provided in this Agreement. For purposes of this Agreement, the meaning of the
phrase “to the fullest extent permitted by law” will include to the fullest
extent permitted by the General Corporation Law of the State of Delaware (as
amended from time to time, the “DGCL”) or any statute that replaces or succeeds
the relevant sections of the DGCL with respect to such matters. In furtherance
of the foregoing indemnification, and without limiting the generality thereof:
(a) Proceedings Other Than Proceedings by or in the Right of the Corporation.
Except as otherwise provided in this Article 3, Indemnitee shall be entitled to
the rights of indemnification provided in this Section 3.1(a) if, by reason of
his or her Corporate Status, Indemnitee was, is or becomes, or was, is or
becomes threatened to be made, a party to or participant in, or otherwise
requires representation of counsel in connection with, any Proceeding other than
a Proceeding by or in the right of the Corporation. Pursuant to this Section
3.1(a), Indemnitee shall be indemnified to the fullest extent permitted by law
against all Expenses and Losses that are actually and reasonably paid or
incurred by Indemnitee, or on Indemnitee’s behalf, in connection with any such
Proceeding.
(b) Proceedings by or in the Right of the Corporation. Except as otherwise
provided in this Article 3, Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3.1(b) if, by reason of his or her
Corporate Status, Indemnitee was, is or becomes, or was, is or becomes
threatened to be made, a party to or participant in, or otherwise requires
representation of counsel in connection with, any Proceeding brought by or in
the right of the Corporation. Pursuant to this Section 3.1(b), Indemnitee shall
be indemnified to the fullest extent permitted by law against all Expenses, and
any and all federal, state, local or foreign taxes imposed as a result of the
actual or deemed receipt of any payments under this Agreement, that are actually
and reasonably paid or incurred by him or her, or on his or her behalf, in
connection with any such Proceeding; provided, however, that if applicable law
so requires, no indemnification against such Expenses shall be made in respect
of any claim, issue or matter in such Proceeding as to which Indemnitee shall
have been adjudged to be liable to the Corporation unless and to the extent that
the Chancery Court shall determine that such indemnification may be made.
(c) Indemnification of Affiliated Stockholder. Except as otherwise provided in
this Article 3, if (i) Indemnitee is or was appointed by or affiliated with one
or more Persons that is an equity owner of the Corporation (such Persons,
together with their affiliates and Investment Managers and their affiliates, the
“Affiliated Stockholder”), and (ii) the Affiliated Stockholder was, is or
becomes, or was or is threatened to be made, a party to or a participant in, or
was or is otherwise involved in, any Proceeding relating to or arising by reason
of (x) the Affiliated Stockholder’s position as a lender to or equity holder of
the Corporation, or (y) the Affiliated Stockholder’s appointment of or
affiliation with Indemnitee or any other director of the Corporation, including
any alleged misappropriation of an asset or corporate opportunity of the
Corporation, any claim of misappropriation or infringement of intellectual
property relating to the
    5



--------------------------------------------------------------------------------



Corporation, any allegedly false or misleading statement or omission made by the
Corporation (or on its behalf) or its directors, officers, employees or agents,
or any allegation of inappropriate control or influence over the Corporation or
its Board of Directors, members, officers, equity holders or debt holders, then
the Affiliated Stockholder will be entitled to indemnification to the fullest
extent permitted by law hereunder for any and all Expenses and Losses that are
actually and reasonably paid or incurred by Indemnitee in connection with such
Proceeding, to the same extent as Indemnitee would be entitled to
indemnification hereunder, and the terms of this Agreement as they relate to
procedures for indemnification of Indemnitee and Expense Advances shall apply to
any such indemnification of the Affiliated Stockholder, mutatis mutandis.
(d) Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification otherwise provided for in this Section 3.1 of this
Agreement, the Corporation shall and hereby does indemnify and hold harmless
Indemnitee to the fullest extent permitted by law against all Expenses and
Losses actually and reasonably paid or incurred by Indemnitee or on Indemnitee’s
behalf if, by reason of Indemnitee’s Corporate Status, Indemnitee was, is or
becomes, or was, is or becomes threatened to be made, a party to or participant
in, or otherwise requires representation of counsel in connection with, any
Proceeding (including a Proceeding by or in the right of the Corporation),
including all liability arising out of the negligence or active or passive
wrongdoing of Indemnitee. The only limitation that shall exist upon the
Corporation’s obligations pursuant to this Agreement shall be that the
Corporation shall not be obligated to make any payment to Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Articles 6 and 8 hereof) to be unlawful.
3.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.9),
to the extent that Indemnitee has been successful, on the merits or otherwise,
in defense of any Proceeding or any part thereof, the Corporation will indemnify
Indemnitee to the fullest extent permitted by law against all Expenses that are
actually and reasonably paid or incurred by Indemnitee in connection therewith.
If Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but fewer than all claims, issues or
matters in such Proceeding, the Corporation will indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably paid or incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
on which Indemnitee was successful. For purposes of this Section 3.2, the
termination of any Proceeding, or any claim, issue or matter in such Proceeding,
by dismissal with or without prejudice will be deemed to be a successful result
as to such Proceeding, claim, issue or matter.
3.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Corporation will indemnify Indemnitee to the fullest extent
permitted by law against all Expenses actually and reasonably paid or incurred
by Indemnitee on his or her behalf in connection therewith.
3.4 Exclusions. Notwithstanding any other provision of this Agreement, the
Corporation will not be obligated under this Agreement to provide
indemnification in connection with the following:
(a) Any Proceeding (or part of any Proceeding) initiated or brought voluntarily
by Indemnitee against the Corporation or its directors, managers, officers,
employees or other indemnitees, unless (i) the Board of Directors authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) the
Corporation provides the indemnification, in its sole
    6



--------------------------------------------------------------------------------



discretion, pursuant to the powers vested in the Corporation under applicable
law, (iii) the Proceeding was initiated to establish or enforce a right to
indemnification under this Agreement, the D&O Insurance Policies or the
Constituent Documents, or (iv) as otherwise required under the laws of the State
of Delaware; provided, however, that nothing in this Section 3.4(a) shall limit
the right of Indemnitee to be indemnified under Section 8.4.
(b) Any Proceeding relating to a matter where Indemnitee was acting in his or
her Corporate Status and in such capacity shall have been adjudged pursuant to a
non-appealable final order to have failed to act in good faith and in a manner
such Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, unless, and only to the extent that, the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of the foregoing but in view of all circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
and/or Losses which such court shall deem proper.
(c) Any criminal Proceeding, if Indemnitee had reasonable cause to believe such
Indemnitee’s conduct was unlawful, unless, and only to the extent that, the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of the foregoing but in view of all circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses and/or Losses which such court shall deem proper.
(d) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute.
ARTICLE 4
ADVANCEMENT OF EXPENSES


4.1 Expense Advances. Except as set forth in Section 4.2, the Corporation will,
if requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses actually and
reasonably paid or incurred (even if unpaid) by or on behalf of Indemnitee in
connection with any Proceeding (whether prior to or after its final
disposition); provided, however, that Indemnitee shall return, without interest,
any such Expense Advance (or portion thereof) which remains unspent after the
final disposition of the Proceeding to which the Expense Advance related, and
after full and final payment of all Expenses to the extent indemnifiable
hereunder. Indemnitee’s right to each Expense Advance will not be subject to the
satisfaction of any standard of conduct and will be made without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement, the D&O Insurance Policies, the Constituent Documents or
otherwise. Each Expense Advance will be unsecured and interest free and will be
made by the Corporation without regard to Indemnitee’s ability to repay the
Expense Advance. Indemnitee hereby undertakes to repay such Expense Advance if,
and to the extent that, it is ultimately determined, by final decision by a
court or arbitrator, as applicable, from which there is no further right to
appeal, that Indemnitee is not entitled to be indemnified for such Expenses
under the Constituent Documents, the D&O Insurance Policies, the DGCL, this
Agreement or otherwise. Indemnitee shall qualify for an Expense Advance upon the
execution and delivery of this Agreement by or on behalf of Indemnitee, which
shall constitute the requisite undertaking with respect to repayment of an
Expense Advance made hereunder and no other form of undertaking shall be
required to qualify for an Expense Advance made hereunder other than the
execution of this Agreement by or on behalf of Indemnitee. An Expense eligible
    7



--------------------------------------------------------------------------------



for an Expense Advance will include (i) any and all reasonable Expenses incurred
pursuing an action to enforce the right of advancement provided for in this
Article 4, including Expenses incurred preparing and forwarding statements to
the Corporation to support the Expense Advances claimed, and (ii)
notwithstanding anything herein to the contrary, any advance of expenses
provided for in Section 8.4.
4.2 Exclusions. Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Sections 3.4(a) or (d).
4.3 Timing. Subject to the limitations expressly provided in this Agreement, an
Expense Advance pursuant to Section 4.1 will be made within ten (10) business
days after the receipt by the Corporation of a written statement or statements
from Indemnitee requesting such Expense Advance (which statement or statements
will include, if requested by the Corporation, reasonable detail underlying the
Expenses for which the Expense Advance is requested), whether such request is
made prior to or after final disposition of such Proceeding. In connection with
any request for an Expense Advance, Indemnitee shall not be required to provide
any documentation or information to the extent that the provision thereof would
undermine or otherwise jeopardize attorney-client privilege.
ARTICLE 5
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY


5.1 Contribution by Corporation.
(a) Whether or not the indemnification or Expense Advance provided in Articles 3
or 4, respectively, is available, in respect of any Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Corporation shall pay, in the first instance, the entire amount
of any Expenses or Losses of such Proceeding without requiring Indemnitee to
contribute to such payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee. The Corporation shall
not enter into any settlement of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.
(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding Section 5.1(a), if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any Losses incurred in
connection with any Proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Corporation shall pay
to Indemnitee the entire amount of any Losses in connection with such Proceeding
without requiring Indemnitee to contribute to such payment and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. Indemnitee shall not enter into any settlement of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding) unless such settlement provides for a full and final release
of all claims asserted against the Corporation.
(c) To the fullest extent permitted by law, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever
(including due to an election by Indemnitee), the Corporation, in lieu of
indemnifying Indemnitee, will contribute to the amount of Expenses and Losses
actually and reasonably incurred or paid by Indemnitee in connection with any
Proceeding in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Corporation and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding and/or (ii) the relative
fault of
    8



--------------------------------------------------------------------------------



the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
5.2 Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, the Corporation will fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Corporation who may be jointly liable with
Indemnitee for any Loss or Expense arising from a Proceeding.
5.3 Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for a portion of any Losses in
respect of a Proceeding but not for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
ARTICLE 6
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION


6.1 Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Corporation in writing of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement,
including such documentation and information as is available to Indemnitee and
is necessary to determine whether and to what extent Indemnitee is entitled to
indemnification; provided, however, that a delay in giving such notice will not
deprive Indemnitee of any right to be indemnified under this Agreement unless,
and then only to the extent that, the Corporation did not otherwise learn of the
Proceeding and such delay is materially prejudicial to the Corporation’s ability
to defend or obtain insurance coverage for such Proceeding; and, provided,
further, however, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Corporation is a party to the
same Proceeding. The omission to notify the Corporation will not relieve the
Corporation from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement. Indemnitee may deliver to the
Corporation a written request to have the Corporation indemnify and hold
harmless Indemnitee in accordance with this Agreement. Subject to Section 6.9,
such request may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written request for indemnification, Indemnitee’s entitlement to indemnification
shall be determined according to Section 6.2. An officer of the Corporation
will, promptly upon receipt of such a request for indemnification, advise the
Board of Directors in writing that Indemnitee has requested indemnification. The
Corporation will be entitled to participate in any Proceeding at its own
expense.
6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 with respect to any
Proceeding, a determination with respect to Indemnitee’s entitlement thereto
shall be made by one of the following methods, at the election of Indemnitee:
(a) so long as there are Disinterested Directors with respect to such
Proceeding, a majority vote of the Disinterested Directors, even if less than a
quorum of the Board of Directors, (b) so long as there are Disinterested
Directors with respect to such Proceeding, a committee of such Disinterested
Directors designated by a majority vote of such Disinterested Directors, even
though less than a quorum of the Board of Directors or (c) Independent Counsel
in a written opinion delivered to the Board of Directors, a copy of which will
also be delivered to Indemnitee. The election by Indemnitee to use a particular
person, persons or Enterprise to make such determination is to be included in
the written request for indemnification submitted by Indemnitee (and if no
election is made in the request it will be
    9



--------------------------------------------------------------------------------



assumed that Indemnitee has elected the Independent Counsel to make such
determination). The person, persons or Enterprise chosen to make a determination
under this Agreement of Indemnitee’s entitlement to indemnification will act
reasonably and in good faith in making such determination.
6.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel shall be selected as provided in this Section 6.3. The
Independent Counsel shall be selected by the Board of Directors. The Corporation
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. Indemnitee may, within ten (10) days after
such written notice of selection is given, deliver to the Corporation a written
objection made in good faith to such selection, and the objection will set forth
with particularity the factual basis of such objection. Absent a proper and
timely objection, the person so selected will act as Independent Counsel. If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within thirty (30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6.1, no Independent Counsel is selected, or
an Independent Counsel for which an objection thereto has been properly made
remains unresolved, either the Corporation or Indemnitee may petition the
Chancery Court or other court of competent jurisdiction for resolution of any
objection that has been made by Indemnitee to the Corporation’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court may designate,
and the person with respect to whom all objections are so resolved or the person
so appointed will act as Independent Counsel under Section 6.2. The Corporation
will pay any and all fees and expenses incurred by such Independent Counsel in
connection with acting pursuant to Section 6.2, and the Corporation will pay all
fees and expenses incident to the procedures of this Section 6.3, regardless of
the manner in which such Independent Counsel was selected or appointed.
6.4 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or Enterprise making such
determination will presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement, the Constituent Documents, the D&O Insurance
Policies or applicable law requires a determination of Indemnitee’s good faith
and/or whether Indemnitee acted in a manner which he or she reasonably believed
to be in or not opposed to the best interests of the Corporation and/or with
respect to any criminal Proceeding, whether Indemnitee had reasonable cause to
believe his or her conduct was unlawful, the person, persons or Enterprise
making such determination will presume that Indemnitee has at all times acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Corporation and, with respect to any criminal
Proceeding, that he or she had no reasonable cause to believe his or her conduct
was unlawful. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion, by clear and convincing evidence.
Indemnitee will be deemed to have acted in good faith if Indemnitee’s action
with respect to the Corporation or a particular Enterprise (that Indemnitee is
or was serving in a Corporate Status of) is based on the records or books of
account of the Corporation or such Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Corporation or
such Enterprise in the course of their duties, or on the advice of legal counsel
for the Corporation or such Enterprise or on information or records given or
reports made to the Corporation or such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by the Corporation
or such Enterprise; provided, however, that this sentence will not be deemed to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met such standard of conduct. In addition, the
    10



--------------------------------------------------------------------------------



knowledge and/or actions, or failure to act, of any other director, manager,
officer, agent or employee of the Corporation or such Enterprise will not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
6.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or Enterprise chosen to make a determination as to whether Indemnitee
has met any particular standard of conduct or had any particular belief to make
such determination, nor an actual determination by such person, persons or
Enterprise that Indemnitee has not met such standard of conduct or did not have
such belief, prior to or after the commencement of legal proceedings by
Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under this Agreement under applicable law, will be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
addition, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, will not create a presumption that Indemnitee did
not meet any particular standard of conduct and with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful, or that Indemnitee had any particular belief or that a
court has determined that indemnification is not permitted by this Agreement or
applicable law. In the event that any Proceeding to which Indemnitee is a party
is resolved in any manner other than by final adverse judgment (as to which all
rights of appeal therefrom have been exhausted or lapsed) against Indemnitee
(including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration) it will be presumed that Indemnitee has
been successful on the merits or otherwise in such Proceeding.
6.6 Timing of Determination. The Corporation will use its reasonable best
efforts to cause any determination required to be made pursuant to Section 6.2
to be made as promptly as practicable after Indemnitee has submitted a written
request for indemnification pursuant to Section 6.1. If the person, persons or
Enterprise chosen to make a determination does not make such determination
within thirty (30) days after the later of the date on which (a) the Corporation
receives Indemnitee’s request for indemnification pursuant to Section 6.1 and
(b) an Independent Counsel is selected pursuant to Section 6.3, if applicable
(and all objections to such person, if any, have been resolved), the requisite
determination of entitlement to indemnification will be deemed to have been made
and Indemnitee will be entitled to such indemnification, so long as (i)
Indemnitee has fulfilled his or her obligations pursuant to Section 6.8 and (ii)
such indemnification is not prohibited under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or Enterprise
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining of or evaluating of
documentation and/or information relating thereto.
6.7 Timing of Payments. All payments of Expenses, Losses and other amounts by
the Corporation to Indemnitee pursuant to this Agreement will be made as soon as
practicable after a written request or demand therefor by Indemnitee is
presented to the Corporation, but in no event later than ten (10) business days
after (a) such demand is presented or (b) such later date as a determination of
entitlement to indemnification is made in accordance with Section 6.6, if
applicable; provided, however, that an Expense Advance will be made within the
time provided in Section 4.3.
6.8 Cooperation. Indemnitee will cooperate with the person, persons or
Enterprise making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or Enterprise, upon
reasonable advance request, any documentation or information which
    11



--------------------------------------------------------------------------------



is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
Enterprise making such determination will be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation will indemnify Indemnitee therefor and will
hold Indemnitee harmless therefrom.
6.9 Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two (2) years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two (2) year period).
ARTICLE 7
LIABILITY INSURANCE


7.1 Corporation Insurance. The Corporation shall obtain and maintain a D&O
Insurance Policy with one or more reputable insurance companies providing
Indemnitee with coverage in such amount as will be determined by the Board of
Directors for Expenses and Losses paid or incurred by Indemnitee as a result of
acts or omissions of Indemnitee in his or her Corporate Status, and to ensure
the Corporation’s performance of its indemnification obligations under this
Agreement; provided, however, that in all D&O Insurance Policies obtained by the
Corporation, Indemnitee shall be named as an insured party in such manner as to
provide Indemnitee with the same rights and benefits as are afforded to the most
favorably insured directors, managers or officers, as applicable, of the
Corporation under such policies; provided, further, for the duration of
Indemnitee’s service in a Corporate Status, and thereafter for so long as
Indemnitee may be subject to any possible Proceeding, the Corporation shall use
reasonable best efforts to continue to maintain in effect D&O Insurance Policies
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Corporation’s current D&O Insurance Policies. Any
reductions to the amount of D&O Insurance Policy coverage maintained by the
Corporation as of the date hereof shall be subject to the approval of the Board
of Directors to ensure the Corporation’s performance of its obligations under
this Agreement. Upon request, the Corporation will provide to Indemnitee copies
of all D&O Insurance Policy applications, binders, policies, declarations,
endorsements and other related materials.
7.2 Notice to Insurers. If, at the time of receipt by the Corporation of a
notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Corporation will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the D&O Insurance
Policies, and the Corporation will provide Indemnitee with a copy of such notice
and copies of all subsequent correspondence between the Corporation and such
insurers related thereto. The Corporation will thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such D&O Insurance Policies.
7.3 Insurance Not Required. Notwithstanding Section 7.1, the Corporation will
have no obligation to obtain or maintain the insurance contemplated by Section
7.1 if the Board of Directors determines in good faith that such insurance is
not available on commercially reasonable terms, if the premium costs for such
insurance are disproportionately high compared to the amount of coverage
provided, or if the coverage provided by such insurance is limited by exclusions
so as to provide an
    12



--------------------------------------------------------------------------------



insufficient benefit. The Corporation will promptly notify Indemnitee of any
such determination not to provide insurance coverage.
ARTICLE 8
REMEDIES OF INDEMNITEE


8.1 Action by Indemnitee. In the event that (a) a determination is made pursuant
to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6, (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7 or (e) the Corporation or any
other person or Enterprise takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any Proceeding designed to deny,
or to recover from, Indemnitee the benefits provided or intended to be provided
to Indemnitee hereunder, then Indemnitee will be entitled to an adjudication in
the Chancery Court or in any other court of competent jurisdiction, of his or
her entitlement to such indemnification or payment of an Expense Advance.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The provisions of
Delaware law (without regard to its conflict of laws rules) will apply to any
such arbitration. The Corporation will not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.
8.2 De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 8 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of such prior adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Article 8, Indemnitee will be presumed to
be entitled to indemnification under this Agreement, the Corporation will have
the burden of proving Indemnitee is not entitled to indemnification and the
Corporation may not refer to or introduce evidence of any determination pursuant
to Article 6 adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Article 8, Indemnitee will
not be required to reimburse the Corporation for any Expense Advance made
pursuant to Article 4 until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).
8.3 Corporation Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 6, the Corporation will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 8, absent (a) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading; or (b) a prohibition of such
indemnification under law.
8.4 Corporation Bears Expenses if Indemnitee Seeks Adjudication. In the event
that Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement or any other agreement for indemnification to which the
Corporation is a party, the indemnification or expense advancement provisions in
the Constituent Documents, payment of Expense Advances or contribution hereunder
or to recover under any director and officer liability insurance policies
maintained by the Corporation (including the D&O Insurance Policies), then the
Corporation will, to the fullest extent permitted by law, indemnify and hold
harmless Indemnitee against any and all expenses (of the types described in the
definition of Expenses in
    13



--------------------------------------------------------------------------------



Article 1 of this Agreement) which are actually and reasonably paid or incurred
by Indemnitee in connection with such judicial adjudication or arbitration,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of such expenses in advance or contribution or
insurance recovery. In addition, if requested by Indemnitee, the Corporation
will (within five (5) days after receipt by the Corporation of the written
request therefor), pay in advance such expenses, to the fullest extent permitted
by law.
8.5 Corporation Bound by Provisions of this Agreement. The Corporation will be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Article 8 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial or arbitration proceeding that the Corporation is bound by all the
provisions of this Agreement.
ARTICLE 9
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS


9.1 Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Constituent Documents, any D&O Insurance Policy, any other agreement, a vote of
equityholders, a resolution of the directors or otherwise. To the extent
Indemnitee otherwise would have any greater right to indemnification or payment
of any Expense Advance under any other provisions under applicable law, the
Constituent Documents, any insurance policy (including any D&O Insurance
Policy), any agreement, vote of equityholders, a resolution of the directors or
otherwise, Indemnitee will be entitled under this Agreement to such greater
right. No amendment, alteration or repeal of this Agreement or of any provision
hereof limits or restricts any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Constituent Documents, the D&O Insurance
Policies and this Agreement, it is the intent of the parties hereto that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. To the extent that a change in the DGCL, whether by statute or judicial
decision, narrows the indemnification than would be afforded currently under the
Constituent Documents and this Agreement, it is the intent of the parties hereto
that such change, to the extent not otherwise prohibited by such law, shall have
no effect on this Agreement or the parties’ rights and obligations hereunder. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though he or she may have ceased
to serve in such capacity at the time of any action or other covered Proceeding.
9.2 Subrogation. Except as provided in Section 9.3, in the event of any payment
by the Corporation under this Agreement, the Corporation shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee with
respect thereto and Indemnitee will execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses related thereto
will be borne by the Corporation).
    14



--------------------------------------------------------------------------------



9.3 No Duplicative Payments. The Corporation will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or any Expense
Advance) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise, except as provided in this Section 9.3. The Corporation’s obligation
to indemnify or advance Expenses hereunder to Indemnitee in respect of
Proceedings relating to Indemnitee’s Corporate Status will be reduced by any
amount Indemnitee has actually received as indemnification or Expense Advance
from another Enterprise, except as provided in this Section 9.3. The Corporation
hereby agrees (a) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of any Other Indemnitor
to advance Expenses or to provide indemnification for the same Expenses or
liabilities incurred by Indemnitee are secondary), (b) that it shall be required
to advance the full amount of Expenses incurred by Indemnitee and shall be
liable for the full amount of all Losses to the extent legally permitted and as
required by the terms of this Agreement, the D&O Insurance Policies, the
Constituent Documents (or any other agreement between the Corporation and
Indemnitee), without regard to any rights Indemnitee may have against the Other
Indemnitors and (c) that it irrevocably waives, relinquishes and releases the
Other Indemnitors from any and all claims against the Other Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Corporation further agrees that no advancement or payment by the Other
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Corporation shall affect the
foregoing and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Corporation. The Corporation and Indemnitee
agree that the Other Indemnitors are express third party beneficiaries of the
terms of this Section 9.3.
9.4 More Favorable Terms. In the event the Corporation enters into an
indemnification agreement with another director or officer, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein, Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Corporation will (a) send a copy of the agreement
containing more favorable terms to Indemnitee, and (b) prepare, execute and
deliver to Indemnitee an amendment to this Agreement containing such more
favorable terms.
ARTICLE 10
DEFENSE OF PROCEEDINGS


10.1 Corporation Assuming the Defense. Subject to Section 10.3 below, in the
event the Corporation is obligated to pay in advance the Expenses of any
Proceeding pursuant to Article 4, the Corporation will be entitled, by written
notice to Indemnitee, to assume the defense of such Proceeding, with counsel
approved by Indemnitee, which approval will not be unreasonably withheld. The
Corporation will identify the counsel it proposes to employ in connection with
such defense as part of the written notice sent to Indemnitee notifying
Indemnitee of the Corporation’s election to assume such defense, and Indemnitee
will be required, within ten (10) days following Indemnitee’s receipt of such
notice, to inform the Corporation of its approval of such counsel or, if it has
objections, the reasons therefor. If such objections cannot be resolved by the
parties, the Corporation will identify alternative counsel, which counsel will
also be subject to approval by Indemnitee in accordance with the procedure
described in the prior sentence.
10.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently
    15



--------------------------------------------------------------------------------



incurred by Indemnitee with respect to the same Proceeding; provided, however,
that (a) Indemnitee has the right to employ counsel in any such Proceeding at
Indemnitee’s expense and (b) the Corporation will be required to pay the fees
and expenses of Indemnitee’s counsel if (i) the employment of counsel by
Indemnitee has been previously authorized by the Corporation, (ii) Indemnitee
reasonably concludes that there is an actual or potential conflict between the
Corporation (or any other person or persons included in a joint defense) and
Indemnitee in the conduct of such defense or representation by such counsel
retained by the Corporation or (iii) the Corporation does not continue to retain
the counsel approved by Indemnitee.
10.3 Corporation Not Entitled to Assume Defense. Notwithstanding Section 10.1,
the Corporation will not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or any Proceeding as to which
Indemnitee has reasonably made the conclusion provided for in
Section 10.2(b)(ii).
ARTICLE 11
SETTLEMENT


11.1 Corporation Bound by Provisions of this Agreement. Notwithstanding anything
in this Agreement to the contrary, the Corporation will have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation’s prior written consent.
11.2 When Indemnitee’s Prior Consent Required. The Corporation will not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (a) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(b) with respect to any Proceeding with respect to which Indemnitee may be or is
made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee. Neither the Corporation nor Indemnitee will unreasonably withhold
its consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a full and
unconditional release of Indemnitee from all liability in respect of such
Proceeding.
ARTICLE 12
DURATION OF AGREEMENT


12.1 Duration of Agreement. This Agreement will continue until and terminate
upon the latest of (a) the statute of limitations applicable to any claim that
could be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or an Expense Advance under this Agreement, (b)
ten (10) years after the date that Indemnitee has ceased to serve in any
Corporate Status or (c) if, at the later of the dates referred to in (a) and (b)
above, there is pending a Proceeding in respect of which Indemnitee is granted
rights of indemnification or the right to an Expense Advance under this
Agreement or a Proceeding commenced by Indemnitee pursuant to Article 8 of this
Agreement, one (1) year after the final termination or resolution of such
Proceeding, including any and all appeals.
ARTICLE 13
MISCELLANEOUS
    16



--------------------------------------------------------------------------------



13.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, that it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Constituent
Documents, the D&O Insurance Policies and any employment or similar agreement
between the parties.
13.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed void
ab initio and not binding on such other parties. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Corporation), permitted assigns, heirs, executors and
personal and legal representatives. Except as set forth in Section 9.3, there
are no third party beneficiaries having rights under or with respect to this
Agreement. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve in any Corporate Status.
13.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by electronic mail (with receipt
acknowledged by the recipient other than by automatic means), as follows (or to
such other address as any party may give in a notice given in accordance with
the provisions hereof):
(a)     If to Indemnitee, to the address set forth on the signature page hereto.
(b)     If to the Corporation, to:
GTT Communications, Inc.
7900 Tysons One Place
Suite 1450
McLean, Virginia 22102
Attention: General Counsel
With a copy (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, Bank of America Tower
New York, NY 10036
Attention: Daniel Fisher
Email: dfisher@akingump.com
    
All notices, requests or other communications will be effective and deemed given
only as follows: (a) if given by personal delivery, upon such personal delivery,
(b) if sent by certified or registered mail, on the fifth (5th) business day
after being deposited in the United States mail, (c) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, or (d)
    17



--------------------------------------------------------------------------------



if sent by electronic mail, upon the transmitter’s confirmation of receipt of
such electronic mail transmission, except that if such confirmation is received
after 5:00 p.m. (in the recipient’s time zone) on a business day, or is received
on a day that is not a business day, then such notice, request or communication
will not be deemed effective or given until the next succeeding business day.
13.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in any
state or federal court sitting in the State of Delaware having jurisdiction over
the parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.
13.5 Submission to Jurisdiction. Any Proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
shall be brought only in the Chancery Court, and each party (i) consents to
submit to the exclusive jurisdiction of the Chancery Court (and of the
appropriate appellate courts therefrom) for purposes of any action or proceeding
arising out of or in connection with this Agreement, (ii) waives any objection
to the laying of venue of any such action or proceeding in the Chancery Court,
and (iii) waives, and agrees not to plead or to make, any claim that any such
action or proceeding brought in the Chancery Court has been brought in an
improper or inconvenient forum. Process in any such action, suit or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.
13.6 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
13.7 Governing Law. This Agreement and the legal relations among the parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without giving effect to any choice of law principles.
13.8 Amendment. Except pursuant to the first sentence of Section 9.4, this
Agreement may not be amended or modified except by a writing signed by all of
the parties.
13.9 Extensions; Waivers. Any party may, for itself only, (a) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
    18



--------------------------------------------------------------------------------



13.10 Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all documented and reasonable expenses (of the
types described in the definition of Expenses) incurred by Indemnitee with
respect to such action. In the event of an action instituted by or in the name
of the Corporation under this Agreement or to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all expenses
(of the types described in the definition of Expenses) in defense of such action
(including with respect to Indemnitee’s counterclaims and cross claims made in
such action).
13.11 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
13.12 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile, portable document format (.pdf), or
other electronic transmission.
13.13 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. Time is of the essence in
the performance of this Agreement.
13.14 Enforcement.
(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve in a Corporate Status, and the Corporation acknowledges that
Indemnitee is relying upon this Agreement in serving in a Corporate Status.
    19



--------------------------------------------------------------------------------



(b) The Corporation shall not seek from a court, or agree to, a “bar order”
which would have the effect of prohibiting or limiting the Indemnitee’s rights
to receive advancement of Expenses under this Agreement.
[Signature pages follow]
    20




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
GTT COMMUNICATIONS, INC.








By:                            
Name:
Title:


Indemnification Agreement Signature Page




--------------------------------------------------------------------------------



Indemnitee:






                            
Signature






                            
Print Name






Address:     ________________________________


        ________________________________


        ________________________________


Indemnification Agreement Signature Page

